Citation Nr: 0737305	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-22 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
40 percent for diabetic neuropathy, left foot, status post 
below knee amputation.

2. Entitlement to an initial disability rating in excess of 
20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware that granted the veteran's claims of 
entitlement to service connection for diabetes mellitus, with 
an evaluation of 20 percent, and diabetic neuropathic 
arthropathy, left foot, status post below the knee 
amputation, with a temporary 100 percent evaluation, and an 
evaluation of 40 percent beginning May 1, 2005.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In a December 2004 written statement, the veteran indicated 
that he wished to claim a total disability rating due to 
unemployablity (TDIU).  The RO has not yet addressed the 
issue of entitlement to TDIU.  Therefore, the matter is 
referred to the RO for the appropriate action.

The Board notes that subsequent to the RO's Statement of the 
Case, VA received evidence from the veteran in the form of 
April 2005 and August 2005 VA outpatient rehab medical notes, 
regarding rehabilitation of the veteran's left leg below the 
knee amputation.  The evidence was not accompanied by the 
veteran's waiver of initial RO review.  However, the evidence 
is not pertinent to the veteran's increased rating claim for 
diabetes mellitus, as it is not probative of the criteria of 
Diagnostic Code 7913, and it does not have a bearing on the 
veteran's increased rating claim for diabetic neuropathy, 
left foot, status post below knee amputation, as this matter 
is being decided as a matter of law.  Thus, the Board may 
decide this matter on the merits without initial RO 
consideration of such additional evidence.  See, 38 C.F.R. 
§ 20.1304(c).

The issue of entitlement to an extra-schedular rating for 
diabetic neuropathy, left foot, status post below knee 
amputation, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran currently receives the maximum schedular 
rating permitted for below the knee amputation.

2. The veteran's diabetes mellitus condition does not require 
the regulation of activities.


CONCLUSIONS OF LAW

1. There is no legal basis for the assignment of a disability 
rating in excess of 40 percent for diabetic neuropathy, left 
foot, status post below knee amputation.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.68, 4.71a, 
Diagnostic Code 5165 (2007).

2. The criteria for a disability rating in excess of 20 
percent for type II diabetes mellitus have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, August 2004, 
and December 2004 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board notes that the notice letters did not inform the 
veteran of the type of evidence necessary to establish a 
disability rating.  However, based on the March 2005 notice 
of disagreement submitted by the veteran's representative 
disagreeing with the percentage evaluations given to the 
veteran, and the October 2007 brief by the veteran's 
representative arguing for an increased evaluation based on 
the relevant rating criteria, the Board finds that the 
veteran had actual knowledge of the type of evidence 
necessary to establish a disability rating, and thus will not 
be prejudiced by a Board decision. 

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for an 
increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.  Therefore, 
despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: service 
medical records, VA medical treatment records, VA 
examinations, and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Increased Ratings

The veteran argues that an initial disability rating in 
excess of 40 percent for diabetic neuropathy, left foot, 
status post below knee amputation, and an initial disability 
rating in excess of 20 percent for type II diabetes mellitus 
are warranted.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

A. Diabetic neuropathy, left foot, status post below knee 
amputation

The veteran's diabetic neuropathy, left foot, status post 
below knee amputation, is rated under Diagnostic Code (DC) 
5165 for amputation of the leg at a lower level, permitting 
prosthesis, which warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, DC 5165.

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  See 38 C.F.R. § 4.68.  Thus, combined evaluations 
for disabilities below the knee may not exceed the 40 percent 
evaluation of DC 5165.  Id.

As the veteran currently receives the maximum 40 percent 
schedular rating permitted under DC 5165 for below the knee 
amputation, a higher schedular rating for this disability is 
not allowed by law.  Accordingly, an initial disability 
rating in excess of 40 percent for diabetic neuropathy, left 
foot, status post below knee amputation, is not warranted.

B. Type II diabetes mellitus

Diabetes mellitus is evaluated according to 38 C.F.R. 
§ 4.119, DC 7913.  Under this section, a 20 percent 
evaluation is assigned for diabetes mellitus requiring 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent evaluation is warranted 
for the requirement of insulin, a restricted diet, and 
regulation of activities.  A 60 percent evaluation is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A total evaluation of 
100 percent is assigned for diabetes mellitus requiring more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913.

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913. 38 C.F.R. § 4.119, Note (1).

In the instant case, the veteran was afforded a VA 
examination for diabetes in February 2005.  On examination, 
the veteran stated that he had not been hospitalized for 
uncontrolled blood sugar, that he got regular insulin 
coverage twice a day, and that he had worked as a front desk 
manager in a hotel until he stopped working due to his 
problems with his left foot. 

A December 2004 VA note indicates that the veteran denied 
hospitalizations other than surgery on his left foot.

On April 2005 VA discharge note, following the veteran's 
below the knee amputation of the left foot, a dietary 
restriction was noted, and, under the heading "physical 
activity limitations", it was noted that the veteran was to 
follow instructions provided by physical and occupational 
therapy.

After reviewing the record, the Board finds that the 
veteran's diabetes mellitus does not more closely approximate 
the criteria for a 40 percent disability rating under DC 7913 
than those for a 20 percent disability rating.  While the 
veteran's diabetes mellitus condition requires insulin and a 
restricted diet, the record does not indicate that it 
requires any regulation of activities.  There is no 
regulation of activities due to diabetes mellitus noted in 
the medical evidence, and the medical record reflects no 
physical limitations due to diabetes that are not related to 
the veteran's service-connected diabetic neuropathy, left 
foot, status post below knee amputation.

The Board acknowledges the veteran's representative's 
argument in its October 2007 informal hearing presentation 
that, due to the veteran's diabetes-related left leg 
amputation, his activities are substantially curtailed.  
Indeed, the record reflects considerable functional 
impairment of mobility due to the veteran's left foot 
diabetic neuropathy and eventual below knee amputation.  
However, the veteran's left foot diabetic neuropathy and 
below knee amputation is a separately rated complication of 
diabetes.  Thus, such left leg disability, and the 
complications directly attributable to such left leg 
disability, are not properly considered in rating the 
veteran's diabetes mellitus under DC 7913.

The veteran's left foot diabetic neuropathy and below knee 
amputation notwithstanding, the record does not reflect any 
regulation of the veteran's activities due to his diabetes 
mellitus.  Accordingly, a disability rating in excess of 20 
percent for type II diabetes mellitus is not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1. Entitlement to an initial disability rating in excess of 
40 percent for diabetic neuropathy, left foot, status post 
below knee amputation, is denied.

2. Entitlement to an initial disability rating in excess of 
20 percent for type II diabetes mellitus is denied.


REMAND

The issue of entitlement to an increased initial disability 
rating on an extra-schedular basis for diabetic neuropathy, 
left foot, status post below knee amputation, must be 
remanded.  The veteran's representative raised this issue in 
its October 2007 written informal hearing presentation, 
claiming that the veteran has been unable to work due to his 
disability and is receiving Social Security.

It does not appear from the information of record that the RO 
has addressed the issue of extraschedular consideration for 
the service-connected issue on appeal.  The Board may address 
the issue because it was raised in the context of an appealed 
increased-rating claim, as it is a component of the 
increased-rating claim rather than a separate claim.  See 
VAOGCPREC No. 6-96, slip op. at 12, 61 Fed. Reg. 66749 
(1996).  Because the veteran may be prejudiced by the Board 
considering this issue in the first instance, however, the 
Board determines that remand for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) is warranted.  Id. at 16 
(citing Bernard v. Brown, 4 Vet. App. 384 (1993)).  Thus the 
extraschedular aspect of the veteran's claim is remanded to 
the RO and, on remand, the RO should consider whether the 
criteria for invoking the procedures for assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) are 
met.


Accordingly, the case is REMANDED for the following action:

1. Following the procedure set forth at 38 
C.F.R. § 3.321(b)(1), the RO should 
adjudicate the matter of whether the 
veteran's claim for an initial disability 
rating in excess of 40 percent for 
diabetic neuropathy, left foot, status 
post below knee amputation, warrants 
referral to the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service for consideration of the 
assignment of an extraschedular rating.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


